The State’s appeal is dismissed as moot.
Bevilacqua, C. J., not participating.
Supreme Court
ORDER
The rules of the Supreme Court, promulgated June 4, 1972 and effective September 1, 1972, are hereby amended to read as follows:
Rule 34
Admission on motion
* * *
“(d) He meets the residence requirements of subdivision (f) of Rule 33.
Upon the filing of said application, ¡the Clerk shall forward the same to the Chairman of the Board. The Board shall make an investigation to determine whether or not the applicant fulfills the requirements of the rule and shall make its recommendation to the Court. If admission is granted, it shall be by the issuance of a temporary license for a period of one year.
Not -less than thirty (30) nor more than sixty (60) days before the expiration of said temporary license, the applicant may file a motion with the Clerk requesting that said license *962be made permanent. The Clerk shall forward a copy of said motion to the Chairman of the Board. If it shall appear to the Board, after investigation, that the applicant, since the issuance of the temporary license, has resided in this state and has made the practice of law in this state his principal occupation and intends to continue to so reside and practice and that all other qualifications remain satisfactory, .the Board shall recommend to the Court that said license be made permanent. If the applicant shall fail to make such motion or if the Court, upon hearing thereon, shall deny .the motion for a permanent license, then said temporary license shall terminate upon its expiration date. The Court however may, for good cause shown, continue said hearing and extend said license for a period of not more than three (3) months from the original date of its expiration.
In the event, during the period for which the temporary license has been issued, said licensee has entered -the armed forces of the United States and by reason thereof has been unable to continue to practice in this state, the period between said entrance and final discharge from said service or other termination thereof shall not be included in computing the term of said temporary license.
* *
Fees and notice
An applicant for admission by examination shall pay to the Clerk a fee of fifty dollars ($50.00). An applicant for admission upon motion shall pay to the clerk a fee of three hundred dollars ($300.00). At least ten (10) days prior to examination or, in the case of applicants for admission on motion, at least seven (7) days prior to such motion, the board shall cause to be published in a legal notice or news story in a daily newspaper of general circulation in this state the name of each applicant.
*963Entered as an order of this court this 31st day of March, 1977.
Joseph A. Bevilacqua, C. J.
Thomas J. Paolino, J.
Alfred H. Joslin, J.
Thomas F. Kelleher, J.
John F. Doris, J.
Supreme Court
Re: Disciplinary Board
Appointment of Members